1                                                                    JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                                )
8    JENIFER NOEMI ROBLES,                      ) Case No. CV 18-9401-DMG (PLAx)
                                                )
9                              Plaintiff,       )
                                                )
10                 v.                           )
                                                ) JUDGMENT
11                                              )
     COUNTY OF LOS ANGELES,                     )
12   et al.,                                    )
                                                )
13                                              )
                                                )
14                             Defendants.      )
                                                )
15                                              )
16
17            The Court having granted the motion for summary judgment of Defendants the
18   County of Los Angeles, the Los Angeles Sheriff’s Department, and James McDonnell by
19   order dated October 28, 2019 [Doc. # 41], and having granted the separate motion for
20   summary judgment of Defendant Giancarlo Scotti by order dated December 11, 2019 [Doc.
21   # 49],
22            IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendants and against Plaintiff Jenifer Noemi Robles.
24
25   DATED: December 11, 2019
26                                                           DOLLY M. GEE
27                                                   UNITED STATES DISTRICT JUDGE

28



                                               -1-
